Citation Nr: 0811762	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had service with U. S. Naval Reserve from October 
1960 to November 1961 with active duty for training (ACDUTRA) 
from December 18, 1960, to December 31, 1960.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Muskogee, Oklahoma, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran appeared at a hearing at the RO before the 
undersigned in April 2005.  A transcript of that hearing is 
of record.

In March 2006, the Board remanded the veteran's case to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further development.  In April 2007, the Board 
denied the veteran's claim for service connection for chronic 
obstructive pulmonary diease and remanded his claim for 
service connection for an acquired psychiatric disorder to 
the RO via the AMC for further development.

After certification of the appeal, the veteran submitted 
additional medical evidence, by way of an August 2007 medical 
statement, directly to the Board, along with a written 
statement waiving initial review of this evidence by the RO.  
In a November 2007 written statement, the veteran's service 
representative said the veteran was raising a claim for "an 
improved non-service connected pension" and also requested 
aid and attendance for a spouse.  As such, these matters are 
referred to the RO for appropriate development and 
adjudication.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has an 
acquired psychiatric disorder related to a period active or 
inactive duty for training, and any diagnosed personality 
disorder is not a compensable disability within the meaning 
of legislation applicable to VA benefits.
CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated during a period of active or inactive duty for 
training.  38 U.S.C.A. §§ 101(24) (26), 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), VA must ask the claimant to 
provide any evidence in his possession that pertains to the 
claim.

The VCAA notice should be provided to a claimant before the 
Agency of Original Jurisdiction (AOJ) renders the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If such notice is sent after the 
initial decision, then it should be sent before a 
readjudication of the claim.  A supplemental statement of the 
case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).

In the present case, the veteran was issued an August 2002 
letter by the RO that essentially met the requirements set 
forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Moreover, subsequent VCAA letters were also issued in 
September 2003, March 2006, and May 2007. 

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in July 2006 and May 
2007 letters.  

The Board also notes that the veteran was afforded a 
comprehensive VA examination in August 2006 in conjunction 
with this appeal, addressing the disorder at issue and, prior 
to that, in April 2005, he testified during a hearing before 
the undersigned Acting Veterans Law Judge.

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Factual Background and Legal Analysis

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 
110 F.3d 56 (Fed. Cir. 1997), specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs." See also Beno v. Principi, 3 Vet. App. 
439, 441 (1992).

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service" includes active duty, any period of [ACDUTRA] 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty."

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated by 
inactive duty training (IADT).  38 U.S.C.A. §§ 101(24), 106, 
1131.  Under 38 U.S.C.A. § 101(22) (a) and (c), ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as 
members of the Army National Guard or Air National Guard of 
any State.

Thus, with respect to the appellant's Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131, 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2007). 

Service connection is not legally merited when the disability 
results from a disease process during IADT.  See, e.g., 
Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Court has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The veteran's service medical records show that, when 
examined for enlistment in the U.S. Naval Reserve in October 
1960, the clinical evaluation revealed no psychiatric 
abnormality and he was found qualified for enlistment into 
the U.S. Naval Reserve.  A July 1961 psychiatric consultation 
report notes that:

This is an 18 year old boy who has finished 11 
years of school.  He has never gotten along very 
well with authority, several months ago he had a 
fist fight with his father and then left home.  He 
ran off with a girl three time[s] in order to marry 
her and was arrested because of this.  He gives a 
rather confused history and contradicts himself on 
several occasions.  He drinks a lot and has been in 
numerous scrapes.  This boy is a pathological liar, 
is very infantile and unstable.

The diagnosis at that time was a constitutional psychopath 
and rejection was recommended by the examining physician.

In the Report of Medical History completed on the same day in 
July 1961, when he was examined for separation from service, 
the veteran checked "yes" to having frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, bed wetting, nervous trouble of any sort, 
and excessive drinking habit.  The examiner noted that the 
veteran had night sweats when ill with a throat infection, 
had sleep difficulty during illness, and had depression or 
excessive worry due to family trouble.  When examined for 
separation that same day in July 1961, the clinical 
evaluation reflected that the veteran had a psychiatric 
abnormality, described as constitutional psychopath, and was 
very infantile and unstable and referenced the psychiatric 
consultation noted above.  In an August 1961 memorandum, it 
was noted that:  "[the veteran] is considered to be NOT 
physically qualified for Active Duty for Training or for 
retention in the U.S. Naval Reserve by reason of 
constitutional psychopath, very infantile and unstable."  A 
September 1961 memorandum from the Chief of the Bureau of 
Medicine and Surgery to the Chief of Naval Personnel 
indicates that, when examined in July 1961, the veteran was 
found not qualified for active service by reason of an 
antisocial personality disorder.  The veteran was discharged 
from service in November 1961. 
 
In an October 2002 signed statement, R.S.L., D.O., said that 
the veteran reported that he had significant psychological 
problems as a result of his military service.  The veteran 
told the physician that he had "nightmares, insomnia, and 
that his interpersonal relationship with five different 
partners has been short lived."  Dr. L. noted that the 
veteran appeared to have significant psychosocial problems.

During his April 2005 Board hearing, the veteran testified 
that he was not diagnosed with any psychiatric disabilities 
or depression prior to entry into service.  He further 
testified that he experienced shortness of breath, trouble 
sleeping, nightmares, depression, and anxiety while in 
service.  The veteran stated that he received treatment for 
his psychiatric problems three to six months after service.
 
During an August 2006 VA psychological examination, the 
claims folder was reviewed by the examiner.  The veteran 
reported that he was on activity duty in the Navy for two 
weeks from December 19, 1960 to December 31, 1960, at which 
time he saw a psychiatrist and psychologist who diagnosed him 
as a "constitutional psychopath."  The veteran told the VA 
examiner that he had nightmares, insomnia, and crying spells, 
and had difficulty keeping a job.  He said that the duration 
of his symptoms occurred since he separated from the 
military.  The veteran's past history included physical abuse 
by his parents.  On examination, the examiner noted that 
there was no impairment of thought process or ability to 
communicate.  The veteran's speech was goal directed and no 
looseness of association was noted.  There was no evidence of 
psychosis or auditory or visual hallucinations.  The VA 
examiner noted that the diagnosis of "constitutional 
psychopath" was now considered an Axis II diagnosis on the 
DSM-IV and would fall under the present diagnosis of an 
antisocial personality disorder.  

Further, the VA examiner found that the veteran's problems 
with nightmares, insomnia, and depression appeared more 
related to his current deteriorating medical health.  The 
examiner opined that "[i]t is as likely as not his 
personality problems began prior to military and are 
attributed to his dysfunctional childhood."  The examiner 
based his rationale on the veteran's history.  The Axis I 
diagnosis was mood disorder, secondary to general medical 
conditions.   

In a June 2007 addendum, the recent VA examiner opined that 
it was unlikely that the veteran's Axis I diagnosis of mood 
disorder secondary to general medical condition found in his 
2006 examination was caused by military service.  The 
examiner's rationale was premised on the fact that the 
service medical records showed no evidence of any Axis I 
disorder at the time of service.  He further noted that there 
was no indication that the veteran's current depression was 
related to incidents or situations incurred or aggravated by 
his military service of record.

The veteran has contended that service connection should be 
granted for an acquired psychiatric disorder.  Although the 
evidence shows that the veteran currently has a mood disorder 
secondary to general medical conditions, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that a personality disorder was 
diagnosed in service, and the first post service evidence of 
record of mood disorder is from 2006, more than 45 years 
after the veteran's separation from service.  However, as 
described above, service connection is not warranted for 
personality disorders.  See 38 C.F.R. § 3.303(c). 

More importantly, in the August 2006 VA examination report 
and the June 2007 addendum, the recent VA examiner opined 
that it was unlikely that the veteran's diagnosis of mood 
disorder secondary to general medical conditions found during 
his 2006 examination was caused by military service.  In 
fact, the VA examiner found that the veteran's problems with 
nightmares, insomnia, and depression appeared more related to 
his current deteriorating medical health.  In the VA 
examiner's opinion, it was as likely as not that the 
veteran's personality problems began prior to military and 
were attributed to his dysfunctional childhood.   In short, 
no medical opinion or other medical evidence relating the 
veteran's acquired psychiatric disorder to service or any 
incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed acquired psychiatric disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed acquired psychiatric disorder.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for an 
acquired psychiatric disorder is not warranted.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


